Title: From Thomas Jefferson to William Frederick Ast, 8 August 1787
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Paris Aug. 8. 1787.

I am honoured with your favor of the 3d. inst. and am sorry to be obliged to inform you that no late remittances having arrived from the board of treasury of the U.S. and Mr. Grand being unwilling to extend his advances beyond their present amount, Mr. Barclay’s bills in your favor must lie awhile unpaid. I have reason to expect that remittances would be on the way before they receive my letter by the June packet in which I informed them that their funds here were then exhausted. The moment they arrive your demands shall be answered. I am with much respect Sir Your most obedt. humble servt,

Th: Jefferson

